Fourth Court of Appeals
                                         San Antonio, Texas
                                    MEMORANDUM OPINION
                                             No. 04-17-00362-CV

                                            Samuel C. PERKINS,
                                                 Appellant

                                                        v.

                                       Lawanda C. Bryant PERKINS,
                                                Appellee

                     From the 166th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2014CI04753
                            Honorable Norma Gonzales, Judge Presiding

PER CURIAM

Sitting:         Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice
                 Irene Rios, Justice

Delivered and Filed: July 26, 2017

DISMISSED FOR WANT OF PROSECUTION

           Appellant Samuel C. Perkins filed a notice of appeal in this court on June 5, 2017.

Appellant was required to pay $205.00 and $10.00 in filing fees to this court. See TEX. R. APP.

P. 5. 1 Appellant did not timely pay the required fees. Accordingly, when the fees remained

unpaid, on June 27, 2017, this court ordered Appellant to provide written proof to this court not


1
  See also TEX. GOV’T CODE ANN. § 51.207(b)(1) (filing fee $100.00) (West Supp. 2015); id. §§ 51.0051, .208
(additional fee $50.00); id. § 51.851(b) (electronic filing fee $20.00); id. § 51.941(a) (services for indigents fee
$25.00); Texas Supreme Court Order Regarding Fees Charged in Civil Cases in the Supreme Court and the Courts of
Appeals and Before the Judicial Panel on Multidistrict Litigation, Misc. Docket No. 07–9138 (Tex. Aug. 28, 2007),
reprinted in TEX. R. APP. P. app. A § B.l.(a).
                                                                                       04-17-00362-CV


later than July 7, 2017, that the filing fees have been paid or Appellant is entitled to appeal without

paying the filing fees. See id. We warned Appellant that if he failed to respond as ordered, the

appeal would be dismissed without further notice. See id. R. 5, 42.3; In re W.J.C., No. 04-05-

00532-CV, 2005 WL 3477883, at *1 (Tex. App.—San Antonio Dec. 21, 2005, no pet.) (mem. op.).

       To date, Appellant has not paid the fees or filed any response with this court. Therefore,

we dismiss this appeal for want of prosecution. See TEX. R. APP. P. 37.3(b), 42.3(b), (c).

                                                   PER CURIAM




                                                 -2-